 Case 2:14-cr-00484-WJM Document 223 Filed 04/06/21 Page 1 of 4 PageID: 2978



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                           No. 2:14-cr-4$4 (WJM)
        V.
                                                                 OPINION
 PASQUALE STISO.


WILLIAM J. MARTINI, U.S.D.J.

       This matter comes before the Court upon an application by pro se Defendant
Pasquale Stiso (“Defendant”) for early termination of supervised release pursuant to 18
U.S.C. § 3583(e)(1). ECF No. 221. The Government opposes the application. ECF No.
222. Having careftilly considered the parties’ submissions, the Court decides the motion
without oral argument pursuant to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b).
For the reasons stated below, Defendant’s motion is DENIED.

       I.    BACKGROUND

        On November 24, 2015, following a six-day trial, a federal jury found Defendant
guilty on all ten charges set forth in the Superseding Indictment, including one count of
conspiracy to commit wire fraud in violation of 1$ U.S.C. § 1349, six counts of wire fraud
in violation of 1$ U.S.C. § 1343, and three counts of money laundering in violation of 18
U.S.C. § 1957. ECF No. 122. This Court sentenced Defendant to forty-three (43) months
of imprisonment, followed by three (3) years of supervised release, and imposed several
special conditions including, but not limited to, prohibiting Defendant from incurring new
debts and engaging in gambling activity, and restricting his participation in certain
occupational activities. ECF No. 131. Defendant subsequently appealed his conviction
and sentence to the United States Court of Appeals for the Third Circuit, which affiniied
his conviction, but remanded the matter for resentencing. See United States v. Stiso, 70$
Fed. App’x 749, 762-63 (3d Cir. 2017). This Court resentenced Defendant to forty-one
(41) months of imprisonment, followed by three (3) years of supervised release, and
imposed the same conditions and restrictions as before. ECF No. 192. Defendant again
appealed his sentence on the grounds it was procedurally and substantively unreasonable,
but the Third Circuit rejected these arguments and affirmed the amended judgment of
conviction. See United States v. Stiso, 771 Fed. App’x 512 (3d Cir. 2019).

       Defendant completed his tenn of imprisomnent on or about August 16, 2019, upon
which the the Bureau of Prisons (“BOP”) released him and he began serving his three (3)
year term of supervised release. Defendant maintains that while on supervised release, he
 Case 2:14-cr-00484-WJM Document 223 Filed 04/06/21 Page 2 of 4 PageID: 2979



has been gainfully employed, makes timely restitution payments, and completed weekly
therapy sessions. ECF No. 221. He represents that in March of 2020, he became eligible
for “low-intensity supervision.” Id. at 2. Defendant also points to certain family
circumstances as reasons for early termination of supervised release. Id. at 3. In October
of 2021, Defendant relocated from New York to Connecticut to become the primary
caretaker for his elderly mother, who suffers from dementia and Alzheimer’s disease. Id.
He is also awaiting the birth of his grandchild and hopes to be able to travel with his family
once the baby is born. Id. at 5.

        On February 23, 2021, halfway through his supervised release term and with
eighteen (18) months remaining, Defendant filed the present application for early
termination of supervision based on his personal circumstances, efforts at rehabilitation,
and compliance with the terms of his release. ECF No. 221. The Government opposes the
motion, arguing that neither Defendant’s circumstances nor the interests ofjustice warrant
early tennination of supervision. ECF No. 222.

       II.    ANALYSIS

         District Courts enjoy broad discretion in deciding whether to grant early
termination of supervised release. See United States v. Melvin, 978 F.3d 49, 52 (3d Cir.
2020). Under 18 U.S.C. § 3583(e), a District Court may terminate a term of supervised
release “at any time after the expiration of one year of supervised release. if it is satisfied
                                                                             .   .



that such action is warranted by the conduct of the defendant released and the interest of
justice.” In determining whether the defendant’s conduct and the interest ofjustice warrant
the relief sought, a District Court must consider the following sentencing factors:

       (1) the nature and circumstances of the offense and the defendant’s history and
       characteristics;

       (2) the need to afford adequate deterrence to criminal conduct, protect the public
       from further crimes of the defendant, and provide him with needed educational or
       vocational training, medical care, or other correctional treatment in the most
       effective manner;

       (3) the kinds of sentence and sentencing range established for the defendant’s
       crimes;

       (4) pertinent policy statements issued by the United States Sentencing Commission;

       (5) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and



                                               2
 Case 2:14-cr-00484-WJM Document 223 Filed 04/06/21 Page 3 of 4 PageID: 2980



      (6) the need to provide restitution to any victims of the offense.         18 U.S.C.   §
3553(a)(1), (2)(B)-(D), (4)-(7).

        District Courts need not “make specific findings of fact with respect to each of the
factors,” nor must they find that extraordinary or changed circumstances exist in order to
grant a defendant’s request for early termination of supervised release. Melvin, 978 F.3d
49 at 52-53. Because § 3553(a) requires that sentences be “sufficient, but not greater than
necessary when first pronounced,” however, early termination of supervised release will
generally “be proper only when the sentencing judge is satisified that new or unforeseen
circumstances warrant it.” Id. at 53 (internal citations and quotation marks omitted); see
also United States v. Szymanski, No. 12-0247, 2020 WL 6515958, at *2 (W.D. Pa. Nov. 5,
2020) (“The court explained in Melvin that, although not required, some changed
circumstances will generally be important to warrant earLy termination of supervised
release[.]”). “[M]ere compliance with the tenns of       .   .  supervised release is what is
                                                                 .




expected.  .   .and without more, is insufficient to justify early termination.” United States
                   ,


v. Caruso, 241 F. Supp. 2d466, 469 (D.N.J. 2003).

       The Court has considered the § 3553(a) factors and finds that early termination of
supervised release is neither warranted nor in the interest of justice here. First, the Court
remains satisfied, that upon resentencing, the imposition of Defendant’s sentence was
appropriate “in that it was sufficient but not greater than necessary to achieve the
sentencing goals outlined in § 3553(a).” United States v. ferrieiv, No. 13-0592 (ES), 2020
WL 6701469, at *3 (D.N.J. Nov. 13, 2020). Indeed, when the Third Circuit denied
Defendant’s appeal and affirmed the sentence, it found that the Court adequately analyzed
the § 3553(a) factors and specifically considered factors like ‘the emotional and financial
effect of [Defendant’s] fraud on his victims, how he exploited his relationships with his
victims for financial gain, his relationship with his family, gambling debts as a possible
motivation for his crimes, and his prior problems with the law that should have deterred
further illegal conduct.” Stiso, 771 Fed. App’x at 5 14-15. These considerations continue
to weigh against the early termination of Defendant’s supervision.

       Second, Defendant’s efforts to reestablish himself, maintain a steady job, care and
provide for his family, and make restitution payments are all commendable, but compliance
with the conditions of his supervision, including paying restitution and refraining from
engaging in criminal conduct is precisely what is expected of him. As the Government
notes in its opposition paper, Defendant has not argued that the conditions of his
supervision in any way detract from or interfere with his ability to tend to his family
responsibilities. ECF No. 222. Instead, the Court finds that serving the remainder of his
supervised release term is necessary to ensure Defendant continues to make payments
toward the nearly $400,000 restitution balance outstanding, as well as to deter him from
engaging in any future illegal activity given his particular criminal history.



                                              3
 Case 2:14-cr-00484-WJM Document 223 Filed 04/06/21 Page 4 of 4 PageID: 2981



       Accordingly, in light of the Court's consideration of the § 3553(a) factors, and
Defendant having provided no reason justifying early termination of supervised
release other than compliance with the conditions of his supervision, the Court declines to
exercise its discretion to terminate Defendant's supervised release.

      III.   CONCLUSION

      For the reasons stated above, Defendant's motion, ECF No. 221, is DENIED. An
appropriate Order shall follow.




Date: April 6, 2021




                                            4
